Citation Nr: 1645242	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  13-34 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to initial ratings for ischemic heart disease (IHD) in excess of 10 percent from July 8, 2005, 30 percent from December 12, 2007, and 60 percent from January 27, 2011.

2. Entitlement to total disability based on individual unemployability (TDIU) prior to January 27, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to May 1955 and from November 1955 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran testified before the undersigned in a June 2015 hearing.  The hearing transcript was associated with the claims file and reviewed.  The appeal for TDIU is inferred with the claims for increased ratings and the assertion of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. There is no evidence to indicate an absence of cardiac hypertrophy from July 8, 2005 to December 12, 2007.

2. Prior to January 27, 2011, the evidence shows workload of 10 METs and ejection fractions over 50 percent.

3. From January 27, 2011 forward, the evidence does not show chronic congestive heart failure, workloads of 3 or less METs, or ejection fraction of less than 30 percent.

4. Prior to January 27, 2011, the Veteran's combined disability rating was 60 percent; his service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for a 30 percent rating, but not higher, from July 8, 2005 to January 27, 2011 for ischemic heart disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2015).

2. The criteria for a rating in excess of 60 percent for ischemic heart disease from January 27, 2011 forward have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2015).

3. The criteria for TDIU prior to January 27, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In a February 2011 letter, the RO provided the Veteran notice, which satisfied the requirements of the VCAA.  The notice was issued prior to a decision on his claims and explained how disability ratings are assigned.  No additional notice is required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All available, identified medical records have been obtained and considered.  VA provided examinations for the Veteran in December 2011, June 2013, March 2014, and September 2015.  There is no assertion or indication that the examinations were inadequate.  Rather, the examiners addressed the effects of the Veteran's disability and the functional impact with regard to employment.  Following the Board's remand directives, the AOJ obtained the September 2015 examination.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claim.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Rating analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

The Veteran's ischemic heart disease (IHD) was treated with coronary bypass surgery in 1992 and is rated under Diagnostic Code 7017.  38 C.F.R. § 4.104.  Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs.  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104, Note 2.  Diagnostic Code 7017 provides for a 30 percent rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  A 100 percent rating is assigned for chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular ejection fraction of less than 30 percent.  Id. 

Based on the evidence of record, the Board finds that the criteria for a 30 percent rating, but not higher, for IHD have been met from July 8, 2005.  See 38 C.F.R. § 4.104, DC 7017.

Effective December 12, 2007, the Veteran's disability rating was increased from 10 percent to 30 percent.  The RO granted the 30 percent rating based on a December 2007 record that showed cardiac hypertrophy on echocardiogram.  Prior to December 2007, the record contains little to no evidence addressing the rating criteria for IHD.  Without evidence to the contrary, the Board resolves doubt in the Veteran's favor and finds that his IHD presented to the same, 30 percent disability level leading up to the first documented evidence.  See 38 C.F.R. § 4.3.  As such, a 30 percent rating for IHD beginning on July 8, 2005 is warranted.  See id; 4.104, DC 7017.

The Board further finds that a rating in excess of 30 percent is not warranted for IHD prior to January 27, 2011.  November and December 2007 treatment records show left ventricular ejection fraction of 59 and 60 percent.  In July 2009, a treating provider noted the Veteran had a workload of 10 METs with dyspnea on exertion and chronic fatigue, but no evidence of congestive heart failure and a normal ejection fraction of 57 percent.  The provider found that dyspnea on exertion was not the consequence of a pulmonary or cardiac source.  The recorded workload of 10 METs and ejection fractions over 50 percent are above the requirements for a 60 percent rating, which are workload between 3 and 5 METs or ejection fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, DC 7017.  Thus, the evidence does not support a rating in excess of 30 percent for IHD prior to January 27, 2011.  See id.

Moreover, after review of the record, the Board finds that the criteria for a rating in excess of 60 percent have not been met for the period from January 27, 2011 forward.  See 38 C.F.R. § 4.104, DC 7017.

From January 27, 2011 forward, the evidence does not show chronic congestive heart failure, workloads of 3 METs or less, or ejection fraction of less than 30 percent.  A disability benefits questionnaire dated January 27, 2011 shows the Veteran had a workload of 3 to 5 METs with fatigue and dyspnea and an ejection fraction of 60 percent but no evidence of congestive heart failure.  October and November 2011 treating providers noted atrial fibrillation and arrhythmia. December 2011 treatment reflects continuous medication, atrial fibrillation, cardiac hypertrophy, ejection fraction of 60 percent, workload of 7 to 10 METs with dyspnea and fatigue, and no congestive heart failure.  A December 2011 VA examination shows left ventricular hypertrophy and ejection fraction of 60 percent.  During January 2013 treatment, the Veteran reported not being able to walk because of Flomax but still being able to ride his bike.  The June 2013 examiner recorded cardiac hypertrophy, ejection fraction of 60 percent, workload of 7 to 10 METs, daily medication, mild dyspnea with exertion, atrial fibrillation, and no congestive heart failure.  The Veteran reported riding his bike two miles twice per week.  See June 2013 examination.  A November 2013 treating provider noted ejection fraction estimated at 55-60 percent.  Later in November, the Veteran had a stress test with ejection fraction measured at 62 percent.  

During the March 2014 VA examination, the Veteran had continuous medication, no congestive heart failure, and ejection fraction of 55 to 60 percent.  The examiner was unable to assess the METs based solely on IHD and wrote that the ejection fraction was more accurate than the Veteran's report of shortness of breath, which was less likely than not related to IHD.  A June 2014 treatment record shows exercise intolerance, shortness of breath, dyspnea, and the ability to walk approximately 30 to 40 yards.  A May 2015 record notes dizziness, shortness of breath, and fatigue.  During the Board hearing, the Veteran reported that he could pick up 15 or 20 pounds but any more and he would get short of breath if he tried to carry it.  He also reported dizziness and feeling woozy when he gets up, riding a bike about two blocks to church and two blocks back once a week, and only being able to walk approximately 60 feet before having to catch his breath.  The September 2015 examiner continued to note that the Veteran had coronary bypass surgery in 1992, had supraventricular arrhythmia, but no congestive heart failure.  The Veteran was unable to complete a physical stress test but based on the interview, the examiner found he had a workload of 3 to 5 METs with dyspnea and 5 to 7 METs based solely on his cardiac condition.  The examiner explained the difference in METs estimates by noting that his ejection fraction was 55-60 or 62 percent when tested in 2013 and his knee disabilities would certainly affect his METs level.  

Overall, the evidence shows workloads ranging from 3 to 10 METs but never below three to qualify for the 100 percent criteria.  Similarly, the Veteran's ejection fraction was continuously measured above 50 and he was never found to have congestive heart failure.  Based on the evidence, the Veteran does not meet the criteria for a rating in excess of 60 percent for IHD.  38 C.F.R. § 4.104, DC 7017.

The Board has considered all potentially applicable Diagnostic Codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received a higher rating under another Diagnostic Code.  See 38 C.F.R. § 4.104.  The Veteran's IHD has generally presented with the same disability picture such that staged ratings outside those assigned are not necessary.  See Fenderson, 12 Vet. App. at 126-27.

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's IHD are fully considered by the rating criteria.  Continuous use of medication, workload levels, ejection fraction, dyspnea, fatigue and atrial fibrillation were all addressed by the criteria and discussed in the evaluation.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to a service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.



III. TDIU

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, a percentage threshold must be met.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one service-connected disability, or two or more with the same etiology or affecting the same body system, the disability rating must be 60 percent or more.  Id.  If there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  Id.  

Before 2011, the Veteran was service-connected for ischemic heart disease, gunshot wound to the right leg, chronic right ankle strain, tendonitis of the right hamstring, left eye pterygium, hemorrhoids, scars, appendectomy, and hypersensitivity to vaccines.  His combined rating was 60 percent disabling, which met the schedular requirements for TDIU beginning on July 8, 2005.  See 38 C.F.R. §§ 4.25, 4.16(a).  

In determining unemployability for VA purposes, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In making a determination, the Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence does not show that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation prior to January 27, 2011.  See 38 C.F.R. § 4.16(b).  The Veteran completed four years of college, was an electrician, and worked for the United States Postal Service from 1989 to 1995.  See September 2009 application, December 2008 examination.  The December 2008 examiner noted that hemorrhoids caused no functional impact.  In the January 2011 disability benefits questionnaire (DBQ), the doctor indicated that the Veteran's IHD did not impact his ability to work.  The December 2011 examiner wrote that the Veteran should avoid jobs with heavy exertion or lifting over 15 pounds due to his heart conditions.  The June 2013 examiner wrote that the Veteran's service-connected conditions would preclude him from doing any heavy manual labor but he could do light manual labor and sedentary work without limitations or restrictions.  

The Board finds the VA examiners' findings on the level of impairment probative because they are consistent with the types and ratings for the Veteran's disabilities.  Based on the Veteran's four years of college education, the weight of the evidence indicates that he should be able to perform the tasks of light manual labor or sedentary work for which his disabilities do not preclude him.  Moreover, the medical opinions given most closely in time to the period in question found no impairment on employment.  Thus, the Veteran was not unemployable for VA purposes prior to January 27, 2011.  See Van Hoose, 4 Vet. App. at 363; 38 C.F.R. § 4.16.   


	(CONTINUED ON NEXT PAGE)





ORDER

A 30 percent rating, but not higher, for IHD prior to January 27, 2011 is granted.

A rating in excess of 60 percent for IHD from January 27, 2011 is denied.

Compensation based on TDIU prior to January 27, 2011 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


